  Case 2:14-cv-03650-FMO-FFM Document 278 Filed 10/29/18 Page 1 of 3 Page ID #:11211

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          October 29, 2018


       No.:                    18-56451
       D.C. Nos.:              2:14-cv-03650-FMO-FFM, 2:15-cv-02628-FMO-CW
       Short Title:            City of Almaty v. Viktor Khrapunov, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:14-cv-03650-FMO-FFM Document 278 Filed 10/29/18 Page 2 of 3 Page ID #:11212




                    UNITED STATES COURT OF APPEALS
                                                                  FILED
                            FOR THE NINTH CIRCUIT
                                                                  OCT 29 2018
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




    CITY OF ALMATY, a foreign state,         No. 18-56451

                Plaintiff - Appellant,
                                             D.C. Nos.
                                             2:14-cv-03650-FMO-FFM,
      v.
                                             2:15-cv-02628-FMO-CW
    VIKTOR KHRAPUNOV, an individual;         U.S. District Court for Central
    LEILA KHRAPUNOV, an individual;          California, Los Angeles
    ILIYAS KHRAPUNOV, an individual;
    MADINA ABLYAZOVA, AKA                    TIME SCHEDULE ORDER
    Madina Khrapunova, an individual;
    CROWNWAY, LTD., a Belize
    corporation; VILDER COMPANY S.A.,
    a Panama corporation; RPM USA, LLC,
    a New York corporation; WORLD
    HEALTH NETWORKS, INC., a
    Delaware corporation, FKA Health
    Station Networks, Inc.; RPM-MARO,
    LLC, a New York corporation; DANIEL
    KHRAPUNOV, an individual; MARO
    DESIGN LLC, a California corporation;
    THIRTYEIGHT ENTERPRISES, LLC,
    a California Corporation; HAUTE HUE
    LLC, a California corporation; 628
    HOLDINGS LLC, a California
    corporation; CANDIAN
    INTERNATIONAL LTD., a British
    Virgin Islands corporation; ELVIRA
    KHRAPUNOV, as Trustee for The
    Kasan Family Trust; DMITRI
    KUDRYASHOV, an individual, and as
    Trustee for The Kasan Family Trust,
Case 2:14-cv-03650-FMO-FFM Document 278 Filed 10/29/18 Page 3 of 3 Page ID #:11213


    AKA Dmitry Kudryashov,

                  Defendants - Appellees.



   The parties shall meet the following time schedule.

   If there were reported hearings, the parties shall designate and, if necessary, cross-
   designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
   hearings, the transcript deadlines do not apply.

   Mon., November 5, 2018        Mediation Questionnaire due. If your registration for
                                 Appellate ECF is confirmed after this date, the
                                 Mediation Questionnaire is due within one day of
                                 receiving the email from PACER confirming your
                                 registration.
   Mon., November 26, 2018 Transcript shall be ordered.
   Wed., December 26, 2018 Transcript shall be filed by court reporter.
   Mon., February 4, 2019        Appellant's opening brief and excerpts of record
                                 shall be served and filed pursuant to FRAP 31 and
                                 9th Cir. R. 31-2.1.
   Tue., March 5, 2019           Appellees' answering brief and excerpts of record
                                 shall be served and filed pursuant to FRAP 31 and
                                 9th Cir. R. 31-2.1.

   The optional appellant's reply brief shall be filed and served within 21 days of
   service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

   Failure of the appellant to comply with the Time Schedule Order will result in
   automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT

                                                   By: John Brendan Sigel
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7
